Citation Nr: 0302703	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-08 705	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
April 1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
by the RO which denied entitlement to a compensable rating 
for bilateral hearing loss.  The veteran appeals for a 
compensable rating.


FINDINGS OF FACT

The veteran's bilateral hearing loss is manifested by numeric 
designations in the right ear and in the left ear which 
support no more than a noncompensable rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § § 4.85, 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim for a compensable rating for bilateral hearing 
loss.  The appellant and his representative were provided 
with a copy of the appealed August 2001 rating decision, an 
April 2002 statement of the case and a supplemental statement 
of the case dated in October 2002.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  
Moreover, in an August 2002 letter, VA informed the veteran 
of the type of evidence he needed to submit.  In July and 
August 2002 letters, VA informed the veteran of the evidence 
they would be obtaining in an effort to substantiate his 
claim.  Additionally, an April 2002 statement of the case, 
informed the veteran of the provision of the VCAA.  Thus, 
under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law, and 
adjudication of the claim at this juncture poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Factual Background

By rating action in March 1973, the veteran was granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating, effective from November 1972.  The RO 
noted that the veteran's discharge examination report 
revealed decreased hearing ability.

The veteran filed a claim for a compensable rating for 
bilateral hearing loss in January 2001.  He stated that his 
hearing loss was worse.  He stated that he had difficulty 
with conversations and with hearing what was on the 
television, and the radio.

In connection with the veteran's claim for increase, he was 
scheduled for a VA audio examination in July 2001.  During 
the examination, the veteran stated that he had difficulty 
hearing and understanding conversational speech.  He reported 
that he could not discriminate between words.  Pure tone 
thresholds of the right ear were 10, 05, 35, 70, and 70 
decibels at 500, 1000, 2000, 3000, and 4000, hertz 
respectively.  The average pure tone threshold of the right 
ear was 45 decibels.  Pure tone thresholds of the left ear 
were 35, 15, 30, 90 and 95 decibels at 500, 1000, 2000, 3000, 
and 4000 hertz, respectively.  The average pure tone 
threshold was 58 decibels in the left ear.  Speech 
recognition scores were 86 percent on the right and 76 
percent on the left.  

The veteran submitted a June 2002 private audiometric study 
which showed that he had pure tone thresholds of the right 
ear of 15, 15, 40, 75, and 75 decibels at 500, 1000, 2000, 
3000, and 4000, hertz respectively.  The average pure tone 
threshold of the right ear was 51 decibels.  Pure tone 
thresholds of the left ear were 30, 10, 35, 85 and 90 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold was 55 
decibels in the left ear.  Speech recognition scores were 84 
percent on the right and 84 percent on the left.  The 
audiologist's assessment was that pure tone results for the 
right ear revealed normal hearing sensitivity from 250 to 
1500 Hz and mild to severe sensorineural hearing loss from 
2000 to 4000 Hz.  With respect to the left ear, the 
audiologist stated there was normal hearing sensitivity from 
250 to 1500 Hz except at 500 Hz where a mild sensorineural 
hearing loss was demonstrated and a mild to severe 
sensorineural hearing loss from 2000 to 8000 HZ. 

The veteran underwent another VA audio examination in October 
2002.  Audiometric studies revealed pure tone thresholds of 
the right ear of 20, 25, 40, 75, and 75 decibels at 500, 
1000, 2000, 3000, and 4000, hertz respectively.  The average 
pure tone threshold of the right ear was 54 decibels.  Pure 
tone thresholds of the left ear were 40, 20, 40, 95 and 100 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold was 64 
decibels in the left ear.  Speech recognition scores were 88 
percent on the right and 90 percent on the left.  The 
examiner diagnosed right ear within normal limits between 500 
and 1000 hertz, mild sensorineural hearing loss at 2000 
hertz, and severe sensorineural hearing loss at 3000 and 4000 
hertz.  With respect to the left ear, the audiologist 
diagnosed mild sensorineural hearing loss at 500 hertz, 
within normal limits at 1000 hertz, mild sensorineural 
hearing loss at 2000 hertz, and profound sensorineural 
hearing loss at 3000 and 4000 hertz.

In written correspondences and during an August 2002 RO 
hearing the veteran reported having difficulty in his job due 
to his bilateral hearing loss problems.  He also expressed 
having difficulty with verbal conversation and with watching 
television or listening to the radio.


III.  Analysis

The veteran contends that a compensable rating is warranted 
for his service-connected bilateral hearing loss.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.

Evaluations for bilateral hearing loss under the criteria in 
effect at the time of service connection range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, this rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a) (2001).

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for bilateral hearing loss.  In this 
regard, a July 2001 audiometric report when applied to the 
above cited rating criteria translate to, at most, literal 
designations of level II hearing in the right ear and level 
IV hearing in the left ear.  Such results support the 
assignment of a noncompensable (0 percent) disability 
evaluation.  Additionally, the results of the June 2002 
private audio report translates into literal designations of 
level II in the right ear and level II in the left ear.  
These results also support no more than a noncompensable 
rating.  Lastly, the results of the October 2002 audiometric 
studies translates to level II in the right ear and level III 
in the left ear.  These findings warrant no more than a 
noncompensable rating.  See 38 C.F.R. §§ 4.85Tables VI and 
VII.  

The Board observes that 38 C.F.R. § 4.86 provides that when 
pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  A 
review of the audiological studies indicates that this 
regulation is not applicable to the veteran's claim.  
Audiometric examinations sufficient for rating purposes from 
2001 and 2002 do not indicate the scores required under 
38 C.F.R. § 4.86 (2002). 

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current 0 percent disability rating.  However, as previously 
stated the assignment of a disability rating for hearing 
impairment is derived from a mechanical application of the 
rating schedule to the specific numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The application of the 
rating schedule to the test results clearly demonstrates that 
a noncompensable rating is warranted for bilateral hearing 
loss.

Moreover, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this regard, 
the record does not reflect that his service-connected 
bilateral hearing loss disorder has recently required him to 
undergo hospitalization.  Additionally, while the veteran 
reports having difficulty understanding instructions at work 
due to his hearing loss, he has submitted no evidence showing 
that his service-connected hearing loss markedly interferes 
with his employment.  He appears to be able to adequately 
perform the duties associated with his job.  Thus, based on 
the evidentiary record, the aforementioned assignment of a 0 
percent schedular rating under 38 C.F.R. § 4.85, as 
previously discussed, adequately addresses as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's bilateral hearing loss.  
Therefore, the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagel v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996).

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a compensable rating for bilateral hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

A compensable rating for bilateral hearing loss is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

